Citation Nr: 1738446	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-13 928	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California
 
 
THE ISSUES
 
1.  Entitlement to service connection for a left hip disability.
 
2.  Entitlement to service connection for a left leg disability.  
 
3.  Entitlement to a total rating due to unemployability caused by service-connected disabilities.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
ATTORNEY FOR THE BOARD
 
Harold A. Beach, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1968 to February 1971, to include service in the Republic of Vietnam where he was repeatedly decorated for heroism.  The appellant also served in the National Guard.  
 
This case was previously before the Board of Veterans' Appeals (Board) in July 2016.  In addition to a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders a claim of entitlement to service connection for a left hip or leg disability due to residuals of a right thigh liposarcoma excision was presented.  The Board interpreted this claim broadly as a claim of entitlement to service connection for a hip disorder.  After reviewing the record, the Board found that the Veteran had filed a timely notice of disagreement with a December 2008 rating decision which had denied entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and an initial rating for the residuals of a right thigh liposarcoma excision, rated as a scar.  
 
In July 2016, the Board also granted entitlement to service connection for right hip arthritis.  The Board did not address the issue of entitlement to service connection for a left hip or left leg disorder.  The Board remanded the increased rating claims so that the Veteran could be issued a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was held in abeyance pending the Veteran's response to the statement of the case concerning the increased rating issues.  
 
Following additional development VA in an August 2016 rating decision granted entitlement to service connection for right thigh Muscle Group XIV atrophy and assigned a 40 percent rating.  VA also granted entitlement to service connection for right hip arthritis and assigned a 10 percent rating.  The Veteran has not filed a notice of disagreement to initiate an appeal with respect to either of those ratings.  In addition, the Veteran did not perfect a timely appeal following the issuance of an August 2016 statement of the case concerning the initial ratings assigned for posttraumatic stress disorder and residuals of a right thigh liposarcoma excision, rated as a scar.  Accordingly, the Board does not have jurisdiction over those issues, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2016).  
 
Lastly, in an August 2016 supplemental statement of the case VA confirmed and continued the denial of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Thereafter, the case was returned to the Board for further appellate action with respect to the claims of entitlement to service connection for a left hip disability, left leg disability, and a total disability evaluation based on individual unemployability due to service connected disorders.  
 
A  review of the evidence raises the issues of entitlement to service connection for diabetes mellitus type II, and entitlement to an increased rating for his right hip disorder.  VA treatment records dated in June and August 2016, show that the Veteran was scheduled for right hip surgery in August 2016 which was cancelled due to recently diagnosed diabetes mellitus.  Neither of these claims has been certified to the Board on appeal nor has either been developed for appellate purposes.  Therefore, the Board has no jurisdiction over those claims, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2016).  They are referred to the RO for appropriate action.
 
In February 2016, during the pendency of the appeal, the Veteran had a hearing before the undersigned.  
 
The issues of entitlement to service connection for left hip and leg disabilities are addressed in the REMAND portion of the decision below.  
 
 
FINDINGS OF FACT
 
1.  The Veteran has a combined rating of 80 percent for the following service-connected disabilities: posttraumatic stress disorder with a depressive disorder, not otherwise specified, and alcohol dependence in remission, evaluated as 70 percent disabling; right thigh muscle group XIV atrophy, evaluated as 40 percent disabling; right hip arthritis, evaluated as 10 percent disabling; and status post wide excision of liposarcoma in 1992 with status post radiation and repeat excision of a locally recurrent liposarcoma, evaluated as noncompensable.  
 
2.  The Veteran has three years of college and work experience in construction and as an electrician and as a long shoreman.
 
3.  The Veteran's service-connected disorders preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.  
 
 
CONCLUSION OF LAW
 
The criteria for a total disability evaluation based on individual unemployability due to service connected disorders have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.341, 4.3, 4.16 (2016).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Generally, the Board must ensure that VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate his claim for a total disability evaluation based on individual unemployability due to service connected disorders and to assist him in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, however, the claim for total disability evaluation based on individual unemployability due to service connected disorders is being granted.  Accordingly, any deficiencies with regard to the VA's duties to notify and assist him in the development of that claim are harmless and nonprejudicial.  
 
To establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
 
When the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned provided that if there are two or more service-connected disabilities, one must be rated 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16.  
 
The Veteran's service-connected disabilities meet the combined rating criteria.  Moreover, the probative evidence of record tends to substantiate the Veteran's claim that he is unemployable due to his service-connected disabilities.  Although the Veteran  has three years of college education, he has a long history of physically demanding jobs in construction and as an electrician and long shoreman.  Such physical employment is compromised by his service-connected disabilities.  For example, in March 2008, a VA examiner noted significant atrophy of the Veteran's right thigh, and in March 2009, the Veteran demonstrated significant right leg weakness.  Following a VA examination November 2010, the examiner opined that the residuals of the Veteran's liposarcoma surgery did not preclude him from obtaining or maintaining full employment.  That examiner, however, did not consider the impact of the Veteran's posttraumatic stress disorder, a disability which has been found to be significantly disabling.  Indeed, following VA examinations in November 2008 and June 2011, the examining psychiatrist concurred that the Veteran's posttraumatic stress disorder was productive of deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  Although the June 2011 examiner opined that the Veteran was not completely unemployable due to posttraumatic stress disorder, in July 2017, the Veteran's private treating psychologist opined that due to posttraumatic stress disorder, the claimant was unemployable then and in the future.  
 
Taken together, there is an approximate balance of evidence both for and against the claim that his service-connected disabilities render him unemployable.  Under such circumstances, all reasonable doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107.  Accordingly, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is warranted.  To this extent the appeal is allowed.


ORDER
 
Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is granted subject to the laws and regulations governing the award of monetary benefits.

  
REMAND
 
The Veteran claims entitlement to service connection for a left hip and leg disorders.  He contends that his service-connected right hip arthritis and right thigh atrophy have caused or aggravated left hip and leg disorders.  
 
During VA physical therapy in March 2009, the Veteran complained of left knee pain and demonstrated significant right leg weakness.  The physical therapist opined that the left knee pain was probably from compensating for right leg weakness.  
 
During a November 2010 VA examination the Veteran reported that his right leg was a little bit weaker than the left and had been compensated by the left.  Evidence of right leg weakness was borne out during the physical examination, and it was noted that the appellant walked with a cane.  
 
The evidence shows that in November 2011, the Veteran underwent a total left hip replacement at the Coronado hospital.  The reports of that hospitalization and surgery have not been requested for association with the claims file.  As such, further development is in order.
 
In March 2012, a board-certified VA physiatrist rendered an opinion against the Veteran's claim that he had a left hip or left knee disability which was proximately due to or had been aggravated by residuals of a right thigh liposarcoma excision, evaluated as a scar.  However, there is no evidence that the VA physiatrist had the report of the Veteran's November 2011 left hip replacement available to him for review.  In addition, the Board notes that since the March 2012 opinion, service connection has been established for severe right thigh atrophy, evaluated as 40 percent disabling and right hip arthritis, evaluated as 10 percent disabling.  
 
In light of the foregoing, the case is REMANDED to the Agency of Original Jurisdiction for the following action:
 
1.  Request the records of the Veteran's November 2011 left hip replacement surgery directly from the Coronado Hospital.  Such records should include, but are not limited to, discharge summaries, consultation reports, reports of X-rays and other imaging studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records. A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  If the requested records are unavailable, notify the appellant and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).
 
2.  Ask the Veteran for the names and addresses of any health care provider (VA and non-VA) who has treated him  for a left hip or left leg disorder since August 2016.  The RO is to then request those records directly from the health care providers/medical facilities identified by the Veteran.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  If the requested records are unavailable, notify the appellant and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.
 
3.  Thereafter return the case to the VA physiatrist who performed the March 2012 VA examination for a further review of the record and additional opinion.  If that examiner is not available the file must be reviewed by a similarly qualified physician.  The reviewing physician must address the effect of any right lower extremity disorder on any diagnosed left hip or leg disability.  The reviewing physician must opine whether it is at least as likely as not (at least a 50/50 chance) that the Veteran has a left hip or left leg disability which is proximately due to or which has been aggravated by right thigh atrophy, right hip arthritis, and/or residuals of an excision of a right thigh liposarcoma, evaluated as a scar.  

Please note:  Aggravation is present when there has been an increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation, unless the underlying condition, as contrasted to symptoms, is worsened.  
 
The reviewing physician must provide a complete and fully reasoned rationale for any opinion offered.  If the reviewing physician is unable to render any opinion without resort to speculation, he or she must state why that is so.  If the reviewing VA physician is unable to render an opinion without an in-person examination of the Veteran, such an examination must be scheduled.  
 
4.  Then after completing any additional development warranted adjudicate the claims of entitlement to service connection for left leg and hip disorders, to include secondary to multiple right lower extremity disorders.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 
 
By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 
 
The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


